Exhibit 10.4
Execution Version
 
INTERCREDITOR AGREEMENT
Dated as of September 17, 2009
among
BANK OF AMERICA, N.A.,
as Revolving Loan Administrator,
BANK OF AMERICA, N.A.,
as Term Loan Administrator and
BANK OF AMERICA, N.A.,
as Collateral Agent
and Acknowledged and Agreed to by
KAMAN CORPORATION
and
CERTAIN SUBSIDIARIES
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               
Page
 
 
       
SECTION 1. DEFINITIONS
    2  
 
       
1.1. Defined Terms
    2  
 
       
1.2. Other Interpretive Provisions
    5  
 
       
SECTION 2. DISTRIBUTIONS AFTER EVENT OF DEFAULT
    6  
 
       
2.1. Payments to Collateral Agent; Collateral Security Account
    6  
 
       
2.2. Control of Collateral Security Account
    6  
 
       
2.3. Investment of Funds Deposited in Collateral Security Account
    6  
 
       
2.4. Application of Funds
    6  
 
       
2.5. Collateral Agent’s Calculations
    7  
 
       
2.6. Sharing of Payments
    8  
 
       
SECTION 3. VOTING ISSUES
    8  
 
       
3.1. Exercise of Remedies Under Collateral Documents
    8  
 
       
3.2. Modification of Collateral Documents
    9  
 
       
3.3. Release of Collateral
    9  
 
       
3.4. Modifications of Intercreditor Agreement
    9  
 
       
3.5. Clarification of Ambiguity, Etc
    9  
 
       
SECTION 4. CERTAIN AGREEMENTS OF THE SENIOR SECURED PARTIES
    10  
 
       
4.1. Turnover of Collateral
    10  
 
       
4.2. Mutual Notice of Amendments
    10  
 
       
4.3. Assignments and Participation
    10  
 
       
SECTION 5. MISCELLANEOUS
    10  
 
       
5.1. Notices
    10  
 
       
5.2. Severability
    10  
 
       
5.3. Successors and Assigns
    10  
 
       
5.4. Counterparts
    10  
 
       
5.5. GOVERNING LAW
    11  
 
       
5.6. Termination
    11  
 
       
5.7. Relationship with Senior Credit Documents
    11  

-i-



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of September 17,
2009, is by and among the Bank of America, N.A. (“Bank of America”), as
administrator for the Revolving Loan Lenders (the “Revolving Loan
Administrator”), Bank of America, as administrator for the Term Loan Lenders
(the “Term Loan Administrator”) and Bank of America, as collateral agent under
the Revolving Credit Agreement, the Term Loan Credit Agreement, the Collateral
Documents and this Agreement (the “Collateral Agent”), and acknowledged by the
Loan Parties (as defined below). Capitalized terms used in this Agreement have
the meanings ascribed in Section 1.1.
     WHEREAS, Kaman Corporation, (the “Company”), certain Subsidiaries of the
Company from time to time party thereto (each a “Revolving Loan Borrower” and
collectively the “Revolving Loan Borrowers”), each Revolving Loan Lender from
time to time party thereto (each a “Revolving Loan Lender”), the Revolving Loan
Administrator, Bank of America and Bank of Nova Scotia (“Nova Scotia”), each as
a Co-Administrative Agent for the Revolving Loan Lenders (individually in such
capacity, a “Revolving Loan Co-Administrative Agent” and collectively, the
“Revolving Loan Co-Administrative Agents”), RBS Citizens National Association,
as Syndication Agent, and Bank of America, as collateral agent for the Revolving
Secured Parties, are parties to the Revolving Credit Agreement dated as of
September 17, 2009 (the “Revolving Credit Agreement”), pursuant to which the
Revolving Loan Lenders may from time to time make Revolving Loans and issue
Letters of Credit; and
     WHEREAS, the Company (the “Term Loan Borrower”, and together with the
Revolving Loan Borrowers, the “Borrowers”), each Term Loan Lender from time to
time party thereto (each a “Term Loan Lender”), the Term Loan Administrator,
Bank of America and Nova Scotia, each as a Co-Administrative Agent for the Term
Loan Lenders (individually in such capacity, a “Term Loan Co-Administrative
Agent” and collectively, the “Term Loan Co-Administrative Agents”, and together
with the Revolving Loan Co-Administrative Agents, the “Co-Administrative
Agents”), and Bank of America, as collateral agent for the Term Secured Parties
are parties to the Amended and Restated Term Loan Credit Agreement dated as of
September 17, 2009 (“Term Loan Credit Agreement”), pursuant to which the Term
Loan Lenders amended and restated term loans originally made to the Company on
October 29, 2008; and
     WHEREAS, pursuant to the Collateral Documents, certain of the Loan Parties
are granting to Bank of America, in its capacity as Collateral Agent, for the
benefit of the Senior Secured Parties, liens upon and security interests in the
Collateral to secure the Senior Obligations; and
     WHEREAS, pursuant to the Guarantees, certain of the Loan Parties have
guaranteed the Senior Obligations; and

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, the Revolving Loan Lenders and the Term Loan Lenders (including in
their capacities as potential Hedge Banks, Cash Management Banks or Line Banks,
as applicable) have, pursuant to the Revolving Credit Agreement and the Term
Loan Credit Agreement, respectively, appointed Bank of America as their agent
with respect to the Collateral; and
     WHEREAS, the Revolving Loan Lenders, the Term Loan Lenders, and the
Collateral Agent desire to agree to certain priorities for the payments of the
Senior Obligations under certain circumstances;
     NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS
     1.1. Defined Terms. As used in this Agreement, the following capitalized
terms shall have the following meanings:
     “Agreement” has the meaning specified in the recitals.
     “Bank of America” has the meaning specified in the recitals.
     “Bankruptcy Event” means an event described in Section 8.01(g) of the
Revolving Credit Agreement or 7.1(g) of the Term Loan Credit Agreement.
     “Borrowers” has the meaning specified in the recitals.
     “Cash Collateralize” has the meaning ascribed thereto in each of the
Revolving Credit Agreement and Term Loan Credit Agreement, respectively.
     “Cash Equivalents” has the meaning specified in each of the Revolving
Credit Agreement and Term Loan Credit Agreement, respectively.
     “Cash Management Bank” has the meaning ascribed thereto in each of the
Revolving Credit Agreement and the Term Loan Credit Agreement, respectively.
     “Co-Administrative Agents” has the meaning ascribed thereto in the
recitals.
     “Code” means the Uniform Commercial Code as in effect in the State of New
York from time to time.
     “Collateral” means collectively, all of the personal property, now owned or
hereafter existing or acquired by any Loan Party, or in which any Loan Party has
any right, title or interest, with respect to which a lien is purported to be
granted to the Collateral Agent for the benefit of any of the Senior Secured
Parties under any Collateral Document, and any amounts received by the
Collateral Agent or any Senior Secured Party from the exercise of any rights of
set-off or banker’s lien (whether by law, contract or otherwise) with respect to
any Loan Party.

-2-



--------------------------------------------------------------------------------



 



     “Collateral Agent” has the meaning specified in the recitals.
     “Collateral Documents” means the “Collateral Documents” as such term is
defined in each Credit Agreement, together with any other agreement, document or
instrument in effect on the date hereof or executed by any Loan Party after the
date hereof, under which such Loan Party has granted a lien upon, or security
interest in, any property or assets to the Collateral Agent to secure all, or
any part of, the Senior Obligations, all financing statements, certificates,
documents and instruments relating thereto or executed or provided in connection
therewith.
     “Collateral Security Account” has the meaning specified in Section 2.1.
     “Commitment” has the meaning ascribed thereto in the Revolving Credit
Agreement.
     “Credit Agreement” or “Credit Agreements” means each of the Revolving
Credit Agreement and the Term Loan Credit Agreement.
     “Domestic Subsidiary Guarantee” has the meaning ascribed thereto in each
Credit Agreement.
     “Event of Default” has the meaning ascribed thereto in each Credit
Agreement, as the case may be.
     “Guarantee” or “Guarantees” means individually or collectively the
“Domestic Subsidiary Guarantees” and the “Company Guarantees”, each as defined
in each Credit Agreement.
     “Hedge Bank” has the meaning ascribed thereto in each of the Revolving
Credit Agreement and the Term Loan Credit Agreement, respectively.
     “L/C Borrowings” has the meaning ascribed thereto in the Revolving Credit
Agreement.
     “L/C Issuer” has the meaning ascribed thereto in the Revolving Credit
Agreement.
     “L/C Obligations” has the meaning ascribed thereto in the Revolving Credit
Agreement.
     “Letter of Credit” has the meaning ascribed thereto in the Revolving Credit
Agreement.
     “Letter of Credit Fee” has the meaning ascribed thereto in the Revolving
Credit Agreement.
     “Line Bank” has the meaning ascribed thereto in each of the Revolving
Credit Agreement and the Term Loan Credit Agreement, respectively.

-3-



--------------------------------------------------------------------------------



 



     “Loan Parties” has the meaning provided for in the Revolving Credit
Agreement and the Term Loan Credit Agreement on the date hereof.
     “Notice of Event of Default” means a notice (a) by the Term Loan
Administrator on behalf of Required Term Loan Lenders or (b) by the Revolving
Loan Administrator on behalf of the Required Revolving Loan Lenders, in each
case delivered to the Collateral Agent and certifying that an Event of Default
has occurred.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     “Required Revolving Loan Lenders” means “Required Lenders” as that term is
defined in the Revolving Credit Agreement.
     “Required Senior Lenders” means at any date of determination, Senior
Lenders holding more than 50% of the sum of the Senior Lender Exposure.
     “Required Term Loan Lenders” means “Required Lenders” as that term is
defined in the Term Loan Credit Agreement.
     “Revolving Credit Agreement” has the meaning ascribed thereto in the
recitals hereto.
     “Revolving Loan” means a “Loan” as that term is defined in the Revolving
Credit Agreement.
     “Revolving Loan Lenders” has the meaning set forth in the recitals.
     “Revolving Loan Lender Exposure” means, at any time, the sum of (a) the
principal amount of Revolving Loans and Swing Line Loans, (b) L/C Obligations
and (c) to the extent such Commitments are available to be drawn, the unfunded
Commitments at such time.
     “Revolving Loan Obligations” means the “Obligations” as defined in the
Revolving Credit Agreement.
     “Revolving Secured Parties” means the “Secured Parties” as defined in the
Revolving Credit Agreement.
     “Secured Cash Management Agreements” has the meaning ascribed thereto in
each of the Revolving Credit Agreement and the Term Loan Credit Agreement,
respectively
     “Secured Hedge Agreements” has the meaning ascribed thereto in each of the
Revolving Credit Agreement and the Term Loan Credit Agreement, respectively.
     “Secured Lines” has the meaning ascribed thereto in each of the Revolving
Credit Agreement and the Term Loan Credit Agreement, respectively.

-4-



--------------------------------------------------------------------------------



 



     “Senior Credit Documents” means collectively the “Loan Documents” (as
defined in the Revolving Credit Agreement), and the “Loan Documents” (as defined
in the Term Loan Credit Agreement) any document or instrument evidencing or
securing any Senior Obligations and all other documents from time to time
delivered under any of such documents or in connection therewith.
     “Senior Lender Exposure” means, at any time, the sum of the Revolving Loan
Lender Exposure and the Term Loan Lender Exposure at such time.
     “Senior Lenders” means the Revolving Loan Lenders and the Term Loan
Lenders.
     “Senior Loans” means the “Loans” as defined in each of the Revolving Credit
Agreement and the Term Loan Credit Agreement.
     “Senior Obligations” means (a) all Revolving Loan Obligations and Term Loan
Obligations and (b) all sums payable by any of the Loan Parties under this
Agreement or any other Senior Credit Document. The term Senior Obligations shall
include all of the foregoing indebtedness, liabilities and obligations whether
or not allowed as a claim in any bankruptcy, insolvency, receivership or similar
proceeding.
     “Senior Secured Parties” means, collectively, the Revolving Secured Parties
and the Term Secured Parties.
     “Swing Line Loans” has the meaning ascribed thereto in the Revolving Credit
Agreement.
     “Term Loan Credit Agreement” has the meaning ascribed thereto in the
recitals hereto.
     “Term Loan Lenders” has the meaning ascribed thereto in the recitals.
     “Term Loan Lender Exposure” means, at any time, the principal amount of the
Term Loans at such time.
     “Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Credit Agreement.
     “Term Loans” means the “Loans” as defined in the Term Loan Credit
Agreement.
     “Term Secured Parties” means the “Secured Parties” as that term is defined
in the Term Loan Credit Agreement.
     1.2. Other Interpretive Provisions. Clauses (a), (b) and (c) of
Section 1.02 of the Revolving Credit Agreement as in effect on the date hereof
shall be incorporated herein mutatis mutandis.

-5-



--------------------------------------------------------------------------------



 



SECTION 2.
DISTRIBUTIONS AFTER EVENT OF DEFAULT
     2.1. Payments to Collateral Agent; Collateral Security Account. Upon and
during the continuance of any Event of Default and after notice by the Required
Revolving Loan Lenders or the Required Term Loan Lenders, as the case may be, to
the Revolving Loan Administrator, Term Loan Administrator and the Collateral
Agent, all payments made by, or on behalf of, any Loan Party to any Senior
Secured Party and all payments received by a Senior Secured Party through the
exercise of rights of set-off or otherwise, shall be paid to the Collateral
Agent for distribution in accordance with the terms of this Agreement. All
moneys which are required by this Agreement or any Collateral Document to be
delivered to the Collateral Agent during the continuance of an Event of Default,
or which are received by the Collateral Agent or any agent or nominee of the
Collateral Agent in respect of any Collateral or any Guarantee, whether in
connection with the exercise of the remedies provided in this Agreement or any
Collateral Document or otherwise, shall be deposited in an account maintained
by, and under the exclusive dominion and control of, the Collateral Agent which
shall be titled the “Bank of America Collateral Security Account (Kaman)” (the
“Collateral Security Account”) and held by the Collateral Agent on behalf of the
Senior Secured Parties as part of the Collateral and applied in accordance with
the terms of this Agreement.
     2.2. Control of Collateral Security Account. All right, title and interest
in and to the Collateral Security Account shall vest in the Collateral Agent, on
behalf of the Senior Secured Parties, and funds on deposit in the Collateral
Security Account shall constitute part of the Collateral. The Collateral
Security Account shall be subject to the exclusive dominion and control of the
Collateral Agent.
     2.3. Investment of Funds Deposited in Collateral Security Account. The
Collateral Agent may invest and reinvest moneys on deposit in the Collateral
Security Account at any time in Cash Equivalents. All such investments and the
interest and income received thereon and the net proceeds realized on the sale
or redemption thereof shall be held in the Collateral Security Account as part
of the Collateral.
     2.4. Application of Funds
     First, to payment of that portion of the Senior Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Co-Administrative Agents, Collateral Agent and
Administrator under each of the Revolving Credit Agreement and the Term Loan
Credit Agreement, respectively, ratably among them in proportion to the
respective amounts described in this clause First payable to them);
     Second, to payment of that portion of the Senior Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Senior Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Senior Lenders and
the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Senior Lender or the L/C Issuer) arising under the Senior
Credit Documents ratably among them in proportion to the respective amounts
described in this clause Second payable to them);

-6-



--------------------------------------------------------------------------------



 



     Third, to payment of that portion of the Senior Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Senior Loans, L/C
Borrowings and other Senior Obligations arising under the Senior Credit
Documents, Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Lines, ratably among the Senior Lenders and the L/C Issuer in proportion
to the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Senior Obligations constituting
unpaid principal of the Senior Loans, L/C Borrowings and Senior Obligations then
owing under Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Lines, ratably among the Senior Lenders, the L/C Issuer, the Hedge
Banks, the Cash Management Banks and the Line Banks in proportion to the
respective amounts described in this clause Fourth held by them;
     Fifth, to the Revolving Loan Administrator for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Senior Obligations have been
indefeasibly paid in full, to the Borrowers or other Loan Parties, as
applicable, or as otherwise required by Law.
Subject to Section 2.03(d) of the Revolving Credit Agreement, amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Senior Obligations, if any, in the order
set forth above.
Notwithstanding the foregoing, Senior Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Lines shall be
excluded from the application described above if each Administrator and the
Collateral Agent has not received written notice thereof, together with such
supporting documentation as the each Administrator and the Collateral Agent may
request, from the applicable Cash Management Bank, Hedge Bank or Line Bank as
the case may be.
     2.5. Collateral Agent’s Calculations. In making the determinations and
allocations required hereunder, the Collateral Agent may rely upon information
supplied by the Revolving Loan Administrator as to the amounts payable with
respect to the Revolving Loan Obligations, or upon information supplied by the
Term Loan Administrator as to the amounts payable with respect to the Term Loan
Obligations, and the Collateral Agent shall have no liability to any of the
Senior Secured Parties for actions taken in reliance on such information. All
distributions made by the Collateral Agent hereunder shall be (subject to
manifest error or any decree of any court of competent jurisdiction) final, and
the Collateral Agent shall have no duty to inquire as to the application by the
Revolving Loan Administrator or the Term Loan Administrator of any amounts
distributed to them.

-7-



--------------------------------------------------------------------------------



 



     2.6. Sharing of Payments. If, through the operation of any insolvency law
or otherwise, or if the Collateral Agent’s security interest hereunder and under
the Collateral Documents or rights under any Guarantee are enforced with respect
to some, but not all, of the Senior Obligations then outstanding, the Collateral
Agent shall nonetheless apply all payments for the benefit of the holders of all
Senior Obligations in the proportions and subject to the priorities specified
herein. To the extent that the Collateral Agent distributes amounts as set forth
in the preceding sentence collected with respect to Senior Obligations held by
one holder to or on behalf of Senior Obligations held by a second holder, the
first holder shall be deemed to have purchased a participation in the Senior
Obligations held by the second holder, or shall be subrogated to the rights of
the second holder to receive any subsequent payments and distributions made with
respect to the portion thereof paid or to be paid by the application of such
amounts.
     2.7. Notice of Event of Default.
     (a) Upon the occurrence of an Event of Default, the Revolving Loan
Administrator (on behalf of the Required Revolving Loan Lenders) or the Term
Loan Administrator (on behalf of the Required Term Loan Lenders) at the time of
such Event of Default, shall deliver a Notice of Event of Default to the
Collateral Agent. Promptly upon receipt by the Collateral Agent of a Notice of
Event of Default, the Collateral Agent shall simultaneously notify the Revolving
Loan Administrator or the Term Loan Administrator, as the case may be.
     (b) A Notice of Event of Default delivered by the Revolving Loan
Administrator or the Term Loan Administrator shall become effective upon actual
receipt thereof by the Collateral Agent. A Notice of Event of Default shall
automatically be deemed to have been delivered by the Revolving Loan
Administrator and the Term Loan Administrator and received by the Collateral
Agent upon the occurrence of a Bankruptcy Event. A Notice of Event of Default,
once effective, shall remain in effect unless and until the Collateral Agent
actually receives a written notice of cancellation as provided in Section 2.7(c)
below.
     (c) The Revolving Loan Administrator or the Term Loan Administrator, as the
case may be, shall be entitled to cancel a Notice of Event of Default by
delivering a written notice of cancellation of such Notice of Event of Default
to the Collateral Agent.
SECTION 3.
VOTING ISSUES
     3.1. Exercise of Remedies Under Collateral Documents.
     (a) Until such time that this Agreement is terminated pursuant to
Section 5.6, the Required Senior Lenders shall, in accordance with the terms of
the Collateral Documents and the other Senior Credit Documents, have the right,
by one or more instruments in writing executed and delivered to the Collateral
Agent, to direct the time, method and place of conducting any proceeding for any
right or remedy available to the Collateral Agent, for exercising any power
conferred on the Collateral Agent, or to direct the taking or the refraining
from taking of any action, authorized by this Agreement or any Collateral
Document. For the

-8-



--------------------------------------------------------------------------------



 



avoidance of doubt, the actions provided for under this Section 3.1(a) may not
be taken by the Required Term Loan Lenders, acting alone, or the Required
Revolving Loan Lenders, acting alone, unless such group also constitutes
“Required Senior Lenders”.
     (b) Nothing in this Agreement shall impair the right of the Collateral
Agent in its discretion to take any action which it deems proper and which is
not inconsistent with the written instructions of the Required Senior Lenders.
     3.2. Modification of Collateral Documents. It shall be a condition to any
amendment or modification to any Collateral Document that is executed for the
benefit of both the Revolving Secured Parties and the Term Secured Parties that
the requisite Revolving Loan Lender vote and the requisite Term Loan Lender
vote, as applicable (if any), under the relevant provisions of each of the
Revolving Credit Agreement and the Term Loan Credit Agreement be obtained.
     3.3. Release of Collateral. It shall be a condition to any release of
Collateral that the requisite Revolving Loan Lender vote and the requisite Term
Loan Lender vote, as applicable (if any), under the relevant provisions of each
of the Revolving Credit Agreement and the Term Loan Credit Agreement be
obtained.
     3.4. Modifications of Intercreditor Agreement. This Agreement may not be
amended or modified except by an instrument in writing executed by (or on
behalf) of the Required Revolving Lenders and the Required Term Loan Lenders,
provided that:
     (a) no amendment or modification shall change Section 2.4 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Senior Lender;
     (b) no amendment or modification shall change any provision of this Section
or any other provision of this Agreement specifying the number or percentage of
Senior Lenders required to amend, waive, or modify any rights hereunder or make
any determination or grant any consent hereunder without the written consent of
each Senior Lender and the Loan Parties party hereto; and
     (c) no amendment or modification shall, unless in writing and signed by the
Collateral Agent, affect the rights or duties of the Collateral Agent under this
Agreement.
     3.5. Clarification of Ambiguity, Etc. Without the consent of any Senior
Secured Party, the Collateral Agent and the Loan Parties, at any time and from
time to time, may enter into one or more agreements supplemental hereto or to
any Collateral Document, in form satisfactory to the Collateral Agent, (a) to
add any provision for the benefit of the Senior Secured Parties (b) to mortgage
or pledge to the Collateral Agent, or grant a security interest in favor of the
Collateral Agent in, any property or assets as security or additional security
for the Senior Obligations, or (c) to cure any ambiguity, to correct or
supplement any provision herein or in any Collateral Document which may be
defective or inconsistent with any other provision herein or therein, or to make
any other provision with respect to matters or questions arising hereunder which
shall not be inconsistent with any provision hereof; provided, that any such
action

-9-



--------------------------------------------------------------------------------



 



contemplated by this Section shall not adversely affect the interests, as
determined by the Collateral Agent in good faith, of the Senior Secured Parties
SECTION 4.
CERTAIN AGREEMENTS OF THE SENIOR SECURED PARTIES
     4.1. Turnover of Collateral. If any Senior Secured Party acquires custody,
control or possession of any Collateral or proceeds thereof, other than pursuant
to the terms of this Agreement, such Senior Secured Party shall promptly cause
such Collateral or proceeds to be delivered to, or put in the custody,
possession or control of, the Collateral Agent for disposition or distribution
in accordance with the provisions of this Agreement. Until such time as the
provisions of the immediately preceding sentence have been complied with, such
Senior Secured Party shall be deemed to hold such Collateral and amounts in
trust for the Collateral Agent for the benefit of the Senior Secured Parties.
     4.2. Mutual Notice of Amendments. The Revolving Loan Administrator shall
give the Term Loan Administrator prior written notice of any modification,
supplement or amendment to the Revolving Credit Agreement and the Term Loan
Administrator shall give prior written notice to the Revolving Loan
Administrator of any modification, supplement or amendment to the Term Loan
Credit Agreement.
     4.3. Assignments and Participation. Each Senior Secured Party agrees that
it shall be a condition to assignment of any of its Senior Obligations that any
assignee of such Senior Obligations shall agree in writing to be bound by the
terms of this Agreement and to perform the obligations of a Senior Secured Party
hereunder.
SECTION 5.
MISCELLANEOUS
     5.1. Notices. Unless otherwise specified herein, all notices, requests,
demands or other communications given to any Loan Party, the Collateral Agent,
or any Senior Secured Party shall be given as provided in the Revolving Credit
Agreement and the Term Loan Credit Agreement, respectively.
     5.2. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     5.3. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and shall inure to the benefit of
each of the Senior Secured Parties and their respective successors and assigns,
and nothing herein is intended or shall be construed to give any other Person
any right, remedy or claim under, to or in respect of this Agreement or any
Collateral or any Guaranty.
     5.4. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument.

-10-



--------------------------------------------------------------------------------



 



     5.5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).
     5.6. Termination. This Agreement shall terminate upon the earliest to occur
of (a) the date on which the Revolving Loan Obligations (excluding any
Obligations with respect to any Secured Cash Management Agreement, Secured Hedge
Agreement or Secured Line) have been paid in full and the Commitments have been
terminated and (b) the date the Term Loan Obligations (excluding any Obligations
with respect to any Secured Cash Management Agreement, Secured Hedge Agreement
or Secured Line) have been paid in full.
     5.7. Relationship with Senior Credit Documents. In the event of any
inconsistency between this Agreement and any Collateral Document or Senior
Credit Document, the provisions of this Agreement shall prevail.
[Signature Pages follow]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

                  BANK OF AMERICA, N.A., as Administrator for         the
Revolving Loan Lenders    
 
           
 
  By:   /s/ Jeffrey J. McLaughlin    
 
     
 
Name: Jeffrey J. McLaughlin    
 
      Title: SVP    
 
                BANK OF AMERICA, N.A., as Administrator for         the Term
Loan Lenders    
 
           
 
  By:   /s/ Jeffrey J. McLaughlin    
 
     
 
Name: Jeffrey J. McLaughlin    
 
      Title: SVP    
 
                BANK OF AMERICA, N.A., as Collateral Agent    
 
           
 
  By:   /s/ Jeffrey J. McLaughlin    
 
     
 
Name: Jeffrey J. McLaughlin    
 
      Title: SVP    

Signature Page to Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED TO
AS OF THE DATE FIRST SET FORTH ABOVE:
KAMAN CORPORATION
KAMAN AEROSPACE GROUP, INC.
KAMATICS CORPORATION
KAMAN PRECISION PRODUCTS, INC.
KAMAN AEROSPACE CORPORATION
KAMAN AEROSTRUCTURES GROUP — WICHITA, INC.
KAMAN AEROSTRUCTURES — WICHITA, INC.
KAMAN INDUSTRIAL TECHNOLOGIES CORPORATION
KAMAN X CORPORATION
K-MAX CORPORATION

         
By:
  /s/ Robert D. Starr
 
Name: Robert D. Starr    
 
  Title: Vice President & Treasurer, Kaman Corporation    
 
       
By:
  /s/ Candace A. Clark
 
Name: Candace A. Clark    
 
  Title: Secretary, each Kaman Subsidiary    

Signature Page to Intercreditor Agreement

 